DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because section lines in drawings should refer to the view number of the sectional view where it is shown.  Figure 1A1 should have section line 1B–1B.  Correction is required.
The drawings are objected to under 37 CFR 1.84(h)(1).  When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.  See Figs. 2-8B for example.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
The elastically deformable scissor elements, as required by claim 23.
The switching the input device between the first mode and the second mode further causing the input device to power off, as required by claim 29.  
The processing unit and the memory, as required by claim 32.  
No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The form and legal phraseology often used in patent claims, such as “comprises,” should be avoided.

Claim Objections
Claims 21-40 are objected to because of the following informalities:  
In claim 21 line 4, it appears that “arrange on the base” should be --arranged in the base--.  In line 10, “the pitfalls” lacks antecedent basis. 
It appears that claim 31 should depend on claim 24 (instead of 21) in order to provide proper antecedent basis for the claim terminology.  
In claim 32 line 3, --a-- should be inserted prior to “memory”.  In line 7, it appears that “arrange on the base” should be --arranged in the base--.  In lines 13-14, “the pitfalls” lacks antecedent basis. 
In claim 40 line 5, it appears that “arrange on the base” should be --arranged in the base--.  In line 10, “the pitfalls” lacks antecedent basis.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 19 of U.S. Patent No. 11,137,833, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims do not describe a patentably distinct device.  Please note that the third mode of the present application is the equivalent of the second mode of the patent.  The patent inherently requires the second mode of the present application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 30, 32-35 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sellers (US 5,594,618).  
Regarding claim 21, Sellers discloses an input device comprising: one or more keys (one, 12) including respective cups (58+68) and operable to be arranged on a base board (70) of the input device in a first mode (Fig. 3); one or more depressions (82) arranged on the base board and operable to receive (at least part of) the cups of the respective one or more keys in a second mode (Fig. 4); one or more latching mechanisms (26) for the one or more keys; and a mode control mechanism (80, 30) operable to switch the input device between the first mode, the second mode, and a third mode (Fig. 2), wherein: switching the input device between the first mode and the second mode causes the cups of the respective keys to be moved from the base board into the [depression] (cup 58 starts entering the depression 82); and switching the input device between the second mode and the third mode causes the one or more latching mechanisms to lock the cups of the respective keys within the one or more depressions (closing lid 26 locks key in the depression).  
Regarding claim 22, Sellers discloses a membrane circuit (40) including one or more regions corresponding to the one or more keys.  
Regarding claim 30, Sellers discloses switching the input device between the second mode and the third mode further causes at least one of: powering off the input device or locking a display screen associated with the input device.  

Regarding claim 32, Sellers discloses a system comprising: a processing unit (in a computer); [a] 5U.S. Patent Application Serial No. 17/333,137Preliminary Amendment dated May 28, 2021memory (in a computer) coupled to the processing unit; and an input device including: one or more keys (12) including respective cups (58+68) and operable to be arranged on a base board (70) of the input device in a first mode (Fig. 3); one or more depressions (82) arranged on the base board and operable to receive the cups of the respective one or more keys in a second mode (Fig. 4); one or more latching mechanisms (26) for the one or more keys; and a mode control mechanism (80, 30) operable to switch the input device between the first mode, the second mode, and a third mode, wherein: switching the input device between the first mode and the second mode causes the cups of the respective keys to be moved from the base board into the pitfalls; and switching the input device between the second mode and the third mode causes the one or more latching mechanisms to lock the cups of the respective keys within the one or more depressions.  
Regarding claim 33, Sellers discloses a membrane circuit (40) disposed on the base board, the one or more keys being located on the membrane circuit when the input device is in the first mode.  
Regarding claim 34, Sellers discloses the cups of the respective one or more keys being elastically deformable (68) to trigger the membrane circuit, the triggering causing an electrical signal indicative of a character to be generated.  
Regarding claim 35, Sellers discloses the one or more depressions (82) do not comprise the membrane circuit.  

Regarding claim 40, Sellers discloses a method comprising: receiving, by an input device, a selection input (performed by a user), the input device including: one or more keys (12) including respective cups (58, 68) and operable to be arranged on a base board (70) of the input device in a first mode (Fig. 3); one or more depressions (82) arranged on the base board and operable to receive the cups of the respective one or more keys in a second mode (Fig. 4); one or more latching mechanisms for the one or more keys; and in response to receiving the selection input: switching the input device between the first mode and the second mode such that the cups of the respective keys are moved from the base board into the pitfalls (Fig. 4); or switching the input device between the second mode and the third mode such that the one or more latching mechanisms lock the cups of the respective keys within the one or more depressions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sellers in view of Coulon (US 5,828,015).
Regarding claim 23, Coulon teaches the use of scissor elements operable to be elastically deformed to trigger the membrane circuit.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use elastically deformable scissor elements, as taught by Coulon, in order to provide an efficient and stable key assembly.  

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers.  
Regarding claim 29, to the extent that Sellers does not specifically discloses that switching the input device between the first mode and the second mode further causes the input device to power off, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include this well know feature (i.e. turning off keys when the display is closed) in order to save energy and avoid accidental actuation.  
Regarding claim 39, to the extent that Sellers does not specifically discloses that switching the input device from the first mode to the second mode or the third more causes the input device to enter a reduced power state, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include this well know feature (i.e. turning keys to a sleep/reduce power state when the display is closed) in order to save energy and avoid accidental actuation.  

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers in view of Amarilio (US 9,785,195).  
Regarding claim 36, Amarilio teaches the cups of the respective keys comprising a magnetic component (402); and each of the one or more depressions comprising an electromagnetic component (404, 406).  
Regarding claim 37, Amarilio teaches that, when the input device is in at least one of the second mode or the third mode, the electromagnetic components in the one or more depressions attract the magnetic components of the cups of the respective keys.  
Regarding claim 38, Amarilio teaches that the mode control mechanism operates magnetically to switch the input device between the first mode, the second mode, and the third mode.  
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the magnetic/electromagnetic components, as taught by Amarilio, in order to provide an efficient moving arrangement for the  cups/keycaps.

Allowable Subject Matter
Claims 24-28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833